Case 1:19-cv-01920-RBJ Document 3-22 Filed 07/02/19 USDC Colorado Page 1 of 21




                       EXHIBIT 21
                         Declaration of Allison Melton
                                  (July 2019)
Case 1:19-cv-01920-RBJ Document 3-22 Filed 07/02/19 USDC Colorado Page 2 of 21




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLORADO


 HIGH COUNTRY CONSERVATION ADVOCATES, et al.,

        Plaintiffs,

 v.

 UNITED STATES OFFICE OF SURFACE MINING,
 CONTROL, RECLAMATION AND ENFORCEMENT, et al.

        Defendants.


                      DECLARATION OF ALLISON N. MELTON



 I, Allison N. Melton, make this declaration based upon my personal knowledge

 and belief and state:

        1.     I reside in Crested Butte, Colorado. I am 33 years old and competent

 to testify.

        2.     I am a member of High Country Conservation Advocates (HCCA), a

 plaintiff in this case. I am also a former HCCA employee. My work entailed

 seeking to avoid, minimize, and mitigate impacts to public lands and resources

 within Gunnison County.
Case 1:19-cv-01920-RBJ Document 3-22 Filed 07/02/19 USDC Colorado Page 3 of 21




       3.     I am also a member and employee of the Center for Biological

 Diversity (“the Center”). I began my employment with the Center mid-April 2017

 as a staff attorney in the public lands program. At the Center, I work to protect

 public lands and the habitat they provide for wildlife species, including endangered

 and threatened wildlife and their critical habitats.

       4.     I have long supported the missions of both HCCA and the Center,

 personally and professionally.

                   CENTER FOR BIOLOGICAL DIVERSITY

       5.     Plaintiff the Center is a nonprofit, 501(c)(3) organization founded in

 the 1990s that is based in Tucson, Arizona. The Center also has offices in Denver

 and Crested Butte, Colorado. The Center has over 69,500 members and

 supporters, many of whom live and recreate in western Colorado. Since its

 founding, the Center has been dedicated to protecting and restoring imperiled

 species and natural ecosystems. The Center uses science, policy, and law to

 advocate for the conservation and recovery of species on the brink of extinction

 and the habitats they need to survive. The Center has and continues to actively

 advocate for increased protections for species and their habitats in Colorado.

       6.     The Center’s effort to protect critical ecological and biological values

 includes our work on climate change. Our climate is at a tipping point, and to


                                                                                         2
Case 1:19-cv-01920-RBJ Document 3-22 Filed 07/02/19 USDC Colorado Page 4 of 21




 ensure a livable planet for all creatures and to achieve the Center’s organizational

 mission, carbon pollution, including coal, must be radically reduced.

             OSM’S 2019 MINE PLAN MODIFICATIONS FOR WEST ELK
                                 COAL MINE

       7.     I am generally familiar with the U.S. Office of Surface, Mining,

 Control, Reclamation and Enforcement’s May 2019 authorization of two mine plan

 modifications for the West Elk Coal Mine’s Coal Lease Modifications COC-1362

 and COC-67232, which will permit the West Elk Mine to expand into the Sunset

 Roadless Area to build roads and methane venting pads on public and private lands

 and to extract publicly-owned coal beneath those lands.

       8.     I have reviewed OSM’s March 2019 Record of Decision, which OSM

 issued without holding a formal public comment period to allow the public to

 adequately review and comment on the proposed mine plan modifications.

       9.     According to OSM’s Record of Decision, the mine plan modifications

 authorize Arch to construct 38 methane venting pads and 6.9 miles of roads on

 public lands within the Sunset Roadless Area. OSM, Record of Decision, p. 21

 (March 2019). The mine expansion also includes 5 additional methane venting

 pads and 1.5 additional miles of roads on private lands. Id.

       10.    The Record of Decision states that “OSMRE estimates that the MVB

 pads and temporary roads will result in the loss of approximately 40 acres of aspen,

                                                                                        3
Case 1:19-cv-01920-RBJ Document 3-22 Filed 07/02/19 USDC Colorado Page 5 of 21




 29 acres of oak, and 4 acres of shrub types” – totaling 73.5 acres of forest that will

 be bulldozed to allow Arch Coal to build its roads and methane venting pads.

 OSM, Record of Decision, pp. 21-22 (Mar. 2019).

       11.    It is my understanding that Arch Coal has already constructed some of

 the roads and well pads associated with this expansion, as those were authorized by

 prior lease and exploration plans approved by the U.S. Forest Service and Bureau

 of Land Management.

       12.    In December 2017 and March 2018 I prepared similar declarations

 related to the West Elk Mine’s lease amendments and a related U.S. Forest Service

 rulemaking that allowed roads in this otherwise protected area of Colorado.

                 MY USE OF THE SUNSET ROADLESS AREA

       13.    I am familiar with the location of the West Elk Mine and its planned

 expansion. The West Elk Mine includes a number of industrial facilities, including

 parking lots, a coal processing plant, conveyer belts, silos, artificial ponds, and

 piles of coal and waste located on land adjacent to Colorado State Highway 133

 just east of Somerset, Colorado. The area where mining is authorized by OSM’s

 recent mine plan modifications is more than 5 miles to the southeast of these

 facilities, within the Sunset Roadless Area on public lands in the Gunnison

 National Forest. The area is in the North Fork Valley of the Gunnison River


                                                                                          4
Case 1:19-cv-01920-RBJ Document 3-22 Filed 07/02/19 USDC Colorado Page 6 of 21




 watershed, about 8 miles east of Paonia. This area is also within the central portion

 of the Sunset Roadless Area. Directly adjacent to the east side of the Sunset

 Roadless Area and the Lease Modifications area is the Congressionally-designated

 West Elk Wilderness. Towering directly over the Sunset Roadless Area is Mount

 Gunnison, a 12,700-foot peak. Exhibit A.1 Colorado Route 12, (Kebler Pass

 Road), Marcellina Mountain in the Raggeds Wilderness (Exhibit B), and East and

 West Beckwith mountains are several miles to the east.

         14.    I am familiar with the location of the lands to be impacted by OSM’s

 mine plan modifications. OSM’s mine plan Record of Decision did not include a

 map, but I am very familiar with the proposed mine expansion and the various

 federal approvals that have preceded OSM’s decision. I understand that these

 lands within the Sunset Roadless Area will be impacted by road construction,

 methane well drill-pad clearing, and the digging of slurry pits for drilling wastes,

 and emissions of methane and other pollutants from the mine’s methane venting

 pads.

         15.    I personally use and enjoy the lands within the Sunset Roadless Area,

 including those near the proposed area of the mine expansion authorized by OSM’s



 1
   I took all the photographs attached as Exhibits in the spring of 2013 and fall of 2014. Photos
 taken on more recent trips between 2015 and 2018 were lost in a hard drive crash.


                                                                                                    5
Case 1:19-cv-01920-RBJ Document 3-22 Filed 07/02/19 USDC Colorado Page 7 of 21




 mine plan modification. I have visited the lands within and immediately adjacent

 to this area at least once a year over the last six years. My most recent trips to the

 roadless forest was in late June 2017 and late June 2018. I greatly enjoy visiting

 the towering spruce-fir forests and quaking aspen galleries in the spring and the fall

 and hope to have many more opportunities to visit this area in its wild state. My

 reason for returning to these lands year after year is because they provide me with

 what I hope to experience when I visit National Forest lands near my home: hikes

 in pristine nature, filled with abundant wildlife, wildflowers, and escape the

 everyday noise and bustle of life.

       16.    Getting out into remote forests allows me to contemplate and reflect

 on my personal and professional life, philosophize, and connect with nature. One

 of the reasons I live in Crested Butte is the availability of roadless and wilderness

 areas where I can have such experiences. Being surrounded by public lands, I am

 fortunate to explore roadless and wilderness areas often. My National Forest lands

 in the North Fork the Gunnison River also provide me with nearby opportunities to

 extend my hiking season. Often, where I live may not be melted out as soon or is

 covered in snow earlier than other nearby public lands, thus I seek out lower

 elevations, like the Sunset Roadless Area to extend my hiking and camping season.

 My visits to this area of the Gunnison National Forest are always touched with a


                                                                                          6
Case 1:19-cv-01920-RBJ Document 3-22 Filed 07/02/19 USDC Colorado Page 8 of 21




 tinge of sadness as it is impossible to forget that my use of these lands is threatened

 and could be lost for the rest of my life.

       17.    The first year I visited the Sunset Roadless Area, I accessed it from

 the west on the Minnesota Creek Road. On each trip since then, I have traveled the

 same way to access the roadless forests. Approaching the area from this road

 brings me through National Forest land that is heavily scarred from recent and

 ongoing damage from roads and methane drainage wells serving the West Elk

 Mine. The impacts to the land are always obvious due to the extensive road

 network in what otherwise would be a continuous scrub oak and aspen forest and

 the methane drainage well pads that are gouged into the hillsides. The bare dirt on

 steeply cut slopes, flattened drainage well pad sites, and the steep grades

 immediately downgradient from the pad sites is a stark contrast to what the forest

 looks like where it is undisturbed. See photos in Exhibit C. Often I feel like the

 network of roads and well pads looks like a massive reddish-brown spider web

 fragmenting plant life and scenery. Id.; see also third photo of Exhibit I. Drill rigs

 are often visible and their constant whines often audible. All this industrial activity

 is not what I seek out when I go to the Sunset Roadless Area—rather it is what I

 must pass through to reach the threatened pristine lands that I hope to visit in their

 wild state for years to come.


                                                                                          7
Case 1:19-cv-01920-RBJ Document 3-22 Filed 07/02/19 USDC Colorado Page 9 of 21




       18.    Because it is impossible to access the Sunset Roadless Area from

 Minnesota Creek Road without observing the impacts methane venting has on

 National Forest land at the West Elk Mine, I know methane venting and the

 construction of drill pads requires extensive road construction, pad clearing, and

 heavy equipment activity. In addition to the surface impacts if the nearly

 continuous venting of methane and other pollutants into the air. I see and hear

 very little wildlife in these areas, less than I would expect to observe in roadless or

 undisturbed areas with similar habitat. Seeing these impacts first-hand

 demonstrated that even once drilling and methane venting in an area may be done,

 the impacts on the land are longstanding.

       19.    On my June 2013 trip, I hiked into the Sunset Roadless Area in and

 near the upper reaches of Lick Creek. This area is within an area covered by Lease

 Modification COC-1362. I remember how unique this forest was, particularly

 compared to the aspen forests closer to my home in Crested Butte. Here, the aspen

 forest’s understory is almost jungle-like, reminding me more of a temperate

 rainforest than a Southern Rocky Mountains aspen forest in Colorado. Bird songs

 (including that of the melodious and reclusive hermit thrush) filled the air while

 aspen seeds embedded in cottony fluff slowly drifted down through the forest,

 lightly coating the shoulder high understory, columbines, and ferns. Here, there


                                                                                       8
Case 1:19-cv-01920-RBJ Document 3-22 Filed 07/02/19 USDC Colorado Page 10 of 21




  was no sound or visual impact of the industrial development resulting from the

  Mine. Here, it was remote, quiet, peaceful, serene, and scenic. Photos I took of

  this area in 2013 are attached in Exhibit D. Aside from the bright-pink flagging

  tape and pockets of aspen numbered with spray-paint, and a single old trail I

  crossed, there was little to no evidence of human impact. Exhibit E. During much

  of my hours-long hike into the Sunset Roadless Area, I could see and follow the

  flagging tape. The road building and methane venting pad construction authorized

  in part by OSM’s issuance of the mine plan modifications will severely damage the

  forest, the wildflowers, the sense of quiet, and the experience of recreating in a

  remote, wild area. Thinking about the devastation exploration and development

  threatens to bring to this area always makes my heart sink. I know that the

  construction and development from the approved agency actions will damage,

  degrade, or eliminate the wild, natural values of this part of the Sunset Roadless

  Area for years and decades to come having seen first-hand, year after year, the

  long-lasting impacts road building and methane drainage well development has on

  the landscape. I believe it is very likely that these recreational, forest, and wildlife

  values would be permanently lost for the rest of my life time, and likely well

  beyond should they occur. I will be less likely to visit this area on my next trip,




                                                                                         9
Case 1:19-cv-01920-RBJ Document 3-22 Filed 07/02/19 USDC Colorado Page 11 of 21




  and would surely enjoy the area less if I did visit it, if Arch Coal’s expansion goes

  forward as planned.

        20.    After returning from this hike, I drove further east to begin another

  hike into the Sunset Roadless Area, to reach the high bench next to the West Elk

  Wilderness. Lease Modification COC-67232 overlaps some of this part of the

  Roadless Area. It is my understanding that Arch Coal intends to construct roads,

  flatten areas for drilling pads, and dig slurry pits here as well. After traveling

  through a thick aspen forest, passing a campsite that is often in use or has signs of

  recent use, I start on the trail that is marked on maps as the “Sunset Trail” and

  enter the Sunset Roadless Area. This approach often graces me with bright-purple

  hip-high lupines, if I am visiting in the spring, or signs of fall, with leaves turning

  red and brown while the surrounding quaking aspens are a crisp, bright yellow.

  See photo at Exhibit F.

        21.    One of my favorite sights is a large meadow with cascading beaver

  ponds that the aspen forest opens up to just a short way down the trail. This

  meadow is ever changing from busy beavers. In 2013, a recently breached beaver

  dam made the lower beaver pond a muddy footprint that held minimal water. The

  following year, in 2014, I reveled at seeing this lower pond brimming with water,

  reflecting the perfect fall aspens and clear blue sky, while two beavers swam


                                                                                        10
Case 1:19-cv-01920-RBJ Document 3-22 Filed 07/02/19 USDC Colorado Page 12 of 21




  around to their hearts’ content. On my last visit to this area in late June 2017,

  evidence of another breach was apparent. Perhaps realizing the lower ponds’ dam

  cannot be effectively reinforced to prevent continued breaches, the beavers seemed

  to have abandoned the lower pond in favor of expanding one of the higher ponds in

  the meadow. In this meadow I also enjoy the scenic view of Mount Gunnison.

  Photos I have taken of this area are attached as Exhibit G.

        22.    One of my favorite things to do when I explore my Colorado forests is

  to hike off trail. It is the best way to see wildlife and rely on my outdoor skills,

  such as map navigating, route finding, and resurrect intuitive senses such as of

  direction and time. Photos of some of the tallest and widest aspens I have ever

  seen are in the Sunset Roadless Area, and are included here at Exhibit H. One

  finds spruce trees so large that I cannot even wrap my arms around them, and I do

  not recall any other places in our Colorado National Forests where I have seen

  such ancient trees. Bear scat, claw marks on trees, and what appeared to be antler

  rub marks often surrounds the area. Id.

        23.    I have repeatedly enjoyed walking a short distance from one of the

  sites Arch planned for coal mine exploration to the edge of a geologic slump, an

  extraordinary feature in the Sunset Roadless Area near the headwaters of Deep

  Creek. Photos I took of the area are attached as Exhibit I. In some years, shortly


                                                                                         11
Case 1:19-cv-01920-RBJ Document 3-22 Filed 07/02/19 USDC Colorado Page 13 of 21




  after passing through a second meadow after the beaver ponds meadow, I have

  taken a harder turn to the northwest.

        24.    When visiting the slump from its western side I have observed a large

  clump of soil and trees teetering over the edge. To me, this demonstrates the

  fragility and continuous erosion to which this area is susceptible. My best guess is

  that the cliff drop from the top of the slump is well over a three-hundred feet. The

  cliff exposes the varying geologic makeup of the land allowing me to see the

  multiple layers that are under my own feet as I gaze over the slump. I have seen

  what I believe are hawks flying over the void, floating on thermals and circling

  with ease over the area where the land has already given way. Scanning the far

  edge of the Raggeds mountain range to the east, is where I first realized that this

  place, as well as the place the aspen forest in the near the upper reaches of Lick

  Creek—which is in imminent peril—both provided me with what I always hope to

  find when I explore a place like the Sunset Roadless Area: hikes in pristine nature,

  filled with abundant wildlife and wildflowers; escape from the everyday noise and

  bustle of life; and the opportunity to be in remote nature, contemplate, and reflect.

  It is for these reasons that I have continued to come back and visit the Sunset

  Roadless Area at least annually and intend to visit for years to come.




                                                                                        12
Case 1:19-cv-01920-RBJ Document 3-22 Filed 07/02/19 USDC Colorado Page 14 of 21




        25.    After visiting the slump, I like to hike to an overlook just to the west

  that provides a scenic vantage point of the surrounding lands. I have fond

  memories of relaxing and enjoying well-deserved snacks with friends as we gaze

  out on the unsurpassed view of western slope horizons. I enjoy the northward

  views from this vantage point where it is easy to identify Pilot Knob, the namesake

  for the Pilot Knob roadless area, and the lands to the south of the Knob, including

  areas of the Pilot Knob Roadless Area that are within the North Fork Coal Mining

  Exception Area. Sometimes bright green aspen leaves flutter in the gentle breeze.

  Other times the leaves are a mix of golden yellow and countered by the bright red

  and orange of changing scrub oak. This spot also, however, provides a shock when

  I look west as I see the sprawling reddish-brown spider-web of methane drainage

  well pads that have continued to creep ever closer to the Sunset Roadless Area

  over the last five years. Id. This visual is a harsh reminder that the scenic beauty,

  naturalness, and wild nature of the area could be lost for the rest of my life and

  likely beyond should these activities extend, as planned, in close vicinity of the

  slump as well as within the northern viewshed in the Pilot Knob area. Such

  expansion of the coal mine related activities will harm my enjoyment of this area.

        26.    I intend to visit the Sunset Roadless Area again in August or

  September 2019 and look forward to continuing my visits for years to come. I am


                                                                                          13
Case 1:19-cv-01920-RBJ Document 3-22 Filed 07/02/19 USDC Colorado Page 15 of 21




  saddened that many of the areas I have previously enjoyed will be impacted by the

  now approved mine plan activities, including a road right along the ridge at the

  base of the West Elk wilderness that I have enjoyed viewing in its pristine and

  undisturbed form.

        27.    When I camp out near the Sunset Roadless Area I often think of the

  destruction and damage that may occur in the Sunset Roadless Areas I hike in and

  it makes me sad and frustrated. There are relatively few places when we look at

  the entire area of the United States that provide us with opportunities to recreate in

  remote, quiet, serene, and scenic public lands; to observe wildlife and wildflowers

  in native habitat; to escape the everyday bustle and noise we are continually

  confronted with in modern society. These places are also critical for providing

  wildlife habitat without unrelenting human interference. To see that one of these

  few places left stands to be lost, demonstrates our failure to fully consider the costs

  of our actions and to fully appreciate that value of untouched and roadless lands for

  our environment, our own physical and mental health, and the wildlife that call

  these forests home.

        28.    Although on my June 22, 2018 visit I could not visit all of my favorite

  spots within the Sunset Roadless Area (like the beaver ponds), I did return to the

  western area of the roadless forest where Arch was commencing exploratory


                                                                                       14
Case 1:19-cv-01920-RBJ Document 3-22 Filed 07/02/19 USDC Colorado Page 16 of 21




  activities. On this trip I traveled along what in previous years had been unroaded

  forest and arrived at a freshly scrapped exploratory well-pad. All that remained of

  the aspen gallery that had recently graced the pad site were their uplifted carcasses

  piled on one another at the edges of the pad. See photo that I took below. I was

  saddened to see these beautiful, old trees destroyed and know that it will take well

  beyond my life-time for the scars of this damage to ever be repaired. It is with a

  heavy heart that I look forward to my planned trip this fall, as I know that unless

  the court grants the requested preliminary injunction, I will see only more damage

  and destruction in areas of the forest that I have greatly enjoyed in their intact and

  wild state.




        29.     During my 2018 trip, we also traveled to an overlook point where we

  could readily see the lands at the western base of the roadless area and into the area

  of the forest that would be carved up by roads and well pads. The uninterrupted

  rolling forest still stands out in my mind as it was like a soft green blanket that was

  only stopped by Mount Gunnison’s boulder and scree fields. See photo below that


                                                                                        15
Case 1:19-cv-01920-RBJ Document 3-22 Filed 07/02/19 USDC Colorado Page 17 of 21




  I took from this vantage point.




        30.    I fell in love with this remote roadless forest in 2013 and have enjoyed

  annual trips back to enjoy similar experiences. Each time I revisit the same areas

  that draw me back year after year, as well as explore new areas I wish to know.

  The rugged primitive nature of this roadless area is intriguing the sense of

  adventure, exploration, and quite solitude will continue to draw me back.

        31.    I am concerned that the air pollution from the coal mine expansion in

  the Sunset Roadless Area will negatively impact the air quality here as well as my

  health and enjoyment of outdoor recreation. My favorite time of year to visit is in

  the fall. Walking under the golden, glistening, chattering aspen leaves, hearing the

  crunch of recently dropped leaves under my feet, and smelling the crisp fall air is a

  favorite thing. I hope to have this experience this coming year and for years to

  come. I am saddened to think that my trip this year will be marred by the scaring

  and bulldozing of exploration that has already taken place and other ground

  disturbing activities that are likely to continue this year without an injunction in



                                                                                         16
Case 1:19-cv-01920-RBJ Document 3-22 Filed 07/02/19 USDC Colorado Page 18 of 21




  place. I know that my enjoyment of those areas that are now roaded and will be

  scraped for well pads will never again be the same in my lifetime. When I visit

  these lands, my enjoyment of them will be greatly diminished. It is a loss that sits

  heavy in my heart.

        32.    I am also worried that my use and enjoyment will be harmed due to

  noise associated with roadless forests being destroyed. These places are magical

  and special. They are truly remote and almost entirely untouched. I also intend to

  visit and use lands annually in and near the Sunset Roadless Area generally, as

  well as West Elks Wilderness, and in the Flatirons and Pilot Knob Roadless Areas

  to continue hiking, photographing, camping, observing wildlife and wildflowers, as

  well as contemplate and reflect.

        33.    The landscapes in the area provide habitat for bird species ranging

  from wild turkey to high-elevation dusky grouse. Exhibit J. I also greatly enjoy

  seeing signs of (if not the actual animals themselves) elk, mule deer, and black

  bear that use and travel through the forests of the Sunset Roadless Area. I have a

  strong interest in lynx protection, an imperiled species that Colorado Department

  of Parks and Wildlife has made efforts to reintroduce. I have yet to come across a

  lynx, however, knowing that I am in lynx habitat (as I am when I am in the Sunset




                                                                                       17
Case 1:19-cv-01920-RBJ Document 3-22 Filed 07/02/19 USDC Colorado Page 19 of 21




  Roadless Area) and that I may come across a lynx gives my hikes in this area a

  special meaning.

        34.    The initial construction activities and the years of active mining will

  degrade the environment and lessen my enjoyment of these lands. Tree-cutting,

  road building, ground clearance, and construction will alter the landscape of the

  Sunset Roadless Area and surrounding areas that I have used. These harms will

  persist for decades. Road and drilling pad construction for exploration drilling will

  chainsaw healthy aspen groves, impact ancient spruce stands, flatten drilling pad

  sites, as well as destroy and fragment habitat for birds, elk, mule deer, black bear,

  and lynx that use the roadless forest and public lands that I also use in and near this

  area. Based on my experience in recreating in both developed and undeveloped

  landscapes, I believe that wildlife in all of these currently undeveloped areas will

  be scarcer during, and even after, construction associated with the exploration

  activities and coal mining of the lease modifications. As a result, I will be less

  likely to encounter such animals on my future visits.

        35.    As discussed briefly above, my concerns also include the air pollution

  that will result from activities to expand the West Elk coal mine. I am aware that

  ozone, or smog, is a particular threat to my health, forest health, and visibility.

  Ozone forms when certain pollutants (volatile organic compounds, “VOCs”) react


                                                                                         18
Case 1:19-cv-01920-RBJ Document 3-22 Filed 07/02/19 USDC Colorado Page 20 of 21




  with sunlight. Ozone is considered a “regional” pollutant and VOC emissions

  from some distance may contribute to ozone formation in a particular area. The

  approved expansion will include emissions of methane, VOCs, and other pollution

  from the mine’s methane venting. This air pollution, especially when combined

  with emissions from oil and gas activity that is increasing regionally (and may

  increase substantially), is likely to worsen smog, further threaten my health and my

  enjoyment of these remote forests.

        36.    As a result of OSM’s decisions here, the impacts to the landscape,

  lights, noise, and traffic that damage my enjoyment of the area that are related to

  mining operations will continue approximately three years longer than they

  otherwise would have if OSM had rejected the mine plan modifications.

  Moreover, additional harm will be caused due to mining activities taking place in

  currently roadless forest. These continued impacts will harm my enjoyment of the

  roadless area and leaves scars even after the activities conclude that degrade the

  landscape and will degrade my enjoyment of these currently wild lands.

        37.    Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that

  the foregoing is true and correct to the best of my personal knowledge,

  information, and belief.




                                                                                        19
Case 1:19-cv-01920-RBJ Document 3-22 Filed 07/02/19 USDC Colorado Page 21 of 21
